
	
		I
		112th CONGRESS
		2d Session
		H. R. 6265
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To renew and modify the temporary duty suspensions on
		  certain cotton shirting fabrics.
	
	
		1.Renewal and modification of
			 duty suspensions on cotton shirting fabrics and related provisions
			(a)Renewal and
			 modification of duty suspensions
				(1)In
			 generalHeadings 9902.52.08, 9902.52.09, 9902.52.10, 9902.52.11,
			 9902.52.12, 9902.52.13, 9902.52.14, 9902.52.15, 9902.52.16, 9902.52.17,
			 9902.52.18, and 9902.52.19 of the Harmonized Tariff Schedule of the United
			 States (relating to woven fabrics of cotton) are each amended—
					(A)in the article
			 description—
						(i)by
			 striking other than fabrics provided for in headings 9902.52.20 through
			 9902.52.31,; and
						(ii)by
			 striking , the foregoing imported and all that follows;
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
					(2)Conforming
			 amendmentsSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule is amended—
					(A)in the U.S. Notes,
			 by striking the second Note 18 and Note 19; and
					(B)by striking
			 headings 9902.52.20 through 9902.52.31.
					(b)Extension of
			 duty refunds and pima cotton trust fund; modification of affidavit
			 requirementsSection 407 of title IV of division C of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3060) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking amounts determined by the Secretary and all that
			 follows through 5208.59.80 and inserting amounts received
			 in the general fund that are attributable to duties received since January 1,
			 2004, on articles classified under heading 5208; and
					(B)in paragraph (2),
			 by striking October 1, 2008 and inserting December 31,
			 2015;
					(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking beginning in fiscal year
			 2007 and inserting for fiscal year 2012 and each fiscal year
			 thereafter;
					(B)by striking
			 grown in the United States each place it appears; and
					(C)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting that produce ring
			 spun cotton yarns in the United States after of pima
			 cotton;
					(3)in subsection
			 (d)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after imported cotton fabric; and
					(4)in subsection
			 (f)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph
			 (1)—
						(i)by
			 striking grown in the United States and inserting during
			 the year in which the affidavit is filed and; and
						(ii)by
			 inserting in the United States after cotton
			 yarns.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and apply with respect to affidavits filed on
			 or after such date of enactment.
			
